Citation Nr: 0022109	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-17 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 1999, the RO denied the claim of service connection 
for shrapnel wounds to the left wrist with arthritis.  The 
veteran was notified of this decision in May 1999.  He has 
not appeal this determination.  Consequently, this claim is 
not before the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(West 1991).


REMAND

The veteran has noted that he is receiving benefits from the 
Social Security Administration (SSA).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, while a 
SSA decision with regard to unemployability is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantially gainful employment.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  If the veteran has 
received benefits from the SSA and those benefits are based 
upon disability, the medical record upon which the award was 
based would be pertinent to the veteran's current claims.  
The Court has routinely vacated Board decisions due to a 
failure to obtain SSA records.

The veteran has also applied for workers compensation from 
the United States Postal Service.  While a transcript of a 
hearing before the United States Department of Labor (dated 
January 1985) has been submitted by the veteran, the Board 
believes that additional records may be available.   

In the hearing officer decision dated December 1997, the RO 
noted that it was "clear that all of the symptomatology 
noted with reference to a psychiatric disorder is not part of 
the PTSD [post-traumatic stress disorder]."  A personality 
disorder was indicated by the hearing officer.  

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the service-connected disability.  See Beaty 
v. Brown, 6 Vet. App. 532 (1994).  As stated by the Court in 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (citing Beaty, 
6 Vet. App. at 537), the Board may not reject a claim for a 
total rating based on individual unemployability without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on her current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to list 
all of his current disabilities, both 
service connected and nonservice 
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).

4.  The RO should obtain from the United 
States Post Office and/or the United 
States Department of Labor a copy of any 
disability determination made with 
respect to the veteran and a copy of the 
record upon which the award was based.

5.  The veteran should be examined by a 
VA psychiatrist to determine the nature 
and extent of his service-connected PTSD.  
In conjunction with the examination, the 
examiner must review the claims folder or 
the pertinent medical records contained 
therein.  The purpose of this evaluation 
is to determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a Global 
Assessment of Functioning score for each 
psychiatric disorder diagnosed which is 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed. 1994).  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)   The veteran's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or 
work-like setting, and his ability to 
obtain and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

Finally, the evaluator is asked to 
distinguish, if possible, the veteran's 
service-connected PTSD with any 
nonservice-connected personality disorder 
found to be present.  The nature and 
extent of each disorder should be noted.  
If it is impossible to distinguish 
between the two psychiatric disabilities 
(if any), this fact should be noted.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Upon completion of the above, the RO 
should again review the record.  If a 
combined 100 percent schedular evaluation 
is not established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability due 
to a service-connected disability with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (1999), and with 
consideration of the rating criteria for 
PTSD in effect before and after 
November 7, 1996.  If the veteran has 
raised any additional claims, such claims 
should be fully adjudicated before a 
determination of whether the veteran is 
entitled to total rating based on 
individual unemployability.  The veteran 
is advised that any additional claims 
will not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



